MEMORANDUM**
Amarjit Singh Sandhu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Substantial evidence supports the adverse credibility determination, given the irreconcilable inconsistencies between Sandhu’s testimony and one of his declarations regarding his alleged arrests, which go to the heart of his asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Sandhu’s contention that the BIA violated due process by relying on additional inconsistencies not noted by the IJ has been rejected by Pal v. INS, 204 F.3d 935, 939 (9th Cir.2000).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Sandhu’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tune, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.